Title: To George Washington from Auguste de Grasse, 7 December 1795
From: Grasse, Alexandre-François-Auguste de Grasse-Rouville, comte de (marquis de Tilly)
To: Washington, George


          
            Charleston South Carolinathe 7th of December 1795.
            My General
          
          From all tokens of freinship you have been so Good as to Shew me, I Venture to pray you, to add to all your benefits, that of honouring me With a Gift Very dear to the Son of your freind; that is, your portrait General Rochambeau the father has obtained it from you, permit me to request of you the Same proof of Goodness, in memory of my father. it shall be, for my family, a Precious Gift that We shall preserve as long as We Live. pray respectable president, no reject the prayer and instances of him Who is With the most profound respect and the Greatest Veneration of your Excellency My General the most humble and obedient Servant
          
            Auguste De GrasseSub Engeneer, of the Svs. of the unid States.
          
        